Title: To Thomas Jefferson from David S. Franks, [ca. 2 September 1785]
From: Franks, David Salisbury
To: Jefferson, Thomas



[ca. 2 Sep. 1785]

I did not think I should be obliged to trouble you again Sir in my Affairs, but I am this morning informed that there is a writ taken out against me for a Note of hand which I gave at Lyons. When The Marquis de La Fayette went from this he gave me a Letter of Credit on which I could receive no money owing to a want of form which the Banker says must necessarily be. I have writen to the Marquis and shall have I am convinced a Satisfactory Answer in a week or Ten days. If you could spare me twenty Louis d’ores for about that time you will my dear Sir lay me under the highest obligation and save me from confinement. I am Sir with much respect Your very humble & obt. Servant,

David S. Franks

